Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens (DE9109678) in view of Xiao (WO2019056316).
Regarding claim 1, Siemens teaches a  fixing module for fixing a push button 1 or emergency stop button or rotary actuator  of a control and signaling device, wherein the fixing module is constructed from a top housing part 23 and a bottom housing part 14, each of the top housing part and the bottom housing part including: a cuboidal structure including a top side, an underside and four side parts connecting the top side to the underside, a concentric passage opening 15 in the top side of both of the top housing part and the bottom housing part (Figs. 1-7). Siemens does not teach the grounding material. However, Xiao teaches a similar fixing module that comprises a top housing part 52 and a bottom housing part 51, wherein, on the top side of the bottom housing part, a material 31 extending at least partially in a plane and including a grounding function is formed (annotated Fig. 1 and paragraph 76); wherein the material 31 extending at least partially in the plane and including a grounding function is a grounding foil (Fig. 1 and paragraph 76), as required by claim 2;  wherein the material 31 extending in the plane of the top side of the bottom housing part includes a plurality of layers (two layers 31 positioned opposite sides, see Fig. 1), as required by claim 3; wherein the material 31 extending in the plane of the top side of the bottom housing part is configured such that grounding of electric currents that flow through metal components in the housing of the fixing module is formed via at least one contact point (Fig. 1 and paragraphs 74-75), as required by claim 7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xiao in the deice of Siemens to remove the static electricity from the switch device (paragraph 75).
Regarding claim 9, Siemens teaches a fixing module for fixing a push button 1 or emergency stop button or rotary actuator of a control and signaling device, the fixing module being constructed from a top housing part 23 and a bottom housing part 14, each of the top housing part and the bottom housing part including: a cuboidal structure including a top side, an underside and four side parts connecting the top side to the underside; and a concentric passage opening 15 in the top side of both of the top housing part and the bottom housing part (Figs. 1-7). Siemens does not teach the grounding material. However, Xiao teaches a similar fixing module that comprises a top housing part 52 and a bottom housing part 51, wherein, on the top side of the bottom housing part, a material 31 extending at least partially in a plane and including a grounding function is formed (annotated Fig. 1 and paragraph 76); wherein the material 31 extending in the plane of the top side of the bottom housing part includes a plurality of layers (two layers 31 positioned opposite sides, see Fig. 1), as required by claim 13. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xiao in the device of Siemens to remove the static electricity from the switch device (paragraph 75).
Regarding claim 11, Siemens teaches a push button 1 or emergency stop button or rotary actuator comprising the fixing module of claim 1 (Fig. 1).  
Regarding claim 12 and 18, Siemens teaches a control and signaling device having a push button 1 or emergency stop button or rotary actuator and at least one switch element, wherein the push button or emergency stop button or rotary actuator and the at least one switch element are mounted on the fixing module of claim 1 (Figs. 1-7).
Regarding claim 17, Siemens teaches a push button 1 or emergency stop button or rotary actuator comprising the fixing module of claim 9 (Fig. 1).  
Regarding claim 8, Siemens does not teach the material of which the housing are made of. However, Xiao teaches a housing that has an upper part and a lower part; wherein  the housing parts, is manufactured from plastic and another housing part 53, of the housing parts, is manufactured from metal (Fig. 1 and paragraph 59). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the housing parts from plastic and metal materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image1.png
    587
    624
    media_image1.png
    Greyscale

Regarding claims 4 /14, Siemens as modified by Xiao teaches the  fixing module wherein the material extending in the plane of the top side of the bottom housing part is arranged on the top side of the bottom housing part in a positionally stable manner (Figs. 1 and 7). Xiao does not teach the use of adhesive layer to secure the material on the housing.  However,  the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Siemens as applied to claims 1 and 9, and further in view of Kim (KR 20090118302).
Regarding claims 5/15, Siemens does not teach the material containing a polymer layer. However, Kim teaches a method of using grounding material that contains a polymer (see the Abstract of the enclosed translation). It would have been obvious to one having ordinary skill in the art at the time of the invention to form a grounding material that contains a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Siemens as applied to claims 1 and 9, and further in view of Gratke (US. Pat. 4,876,461).
Regarding claims 6/16, Siemens does not teach the material containing a graphite layer. However, Gratke teaches a method of using grounding material that contains a graphite (col. 10, lines 20-40). It would have been obvious to one having ordinary skill in the art at the time of the invention to form a grounding material that contains a graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Siemens as applied to claims 1 and 9, and further in view of Dai (CN103578822).
Regarding claim 10, Siemens does not teach the electrically conductive component being a spring element.  However, Dai teaches a similar switch device that uses a spring element 332 to ground a circuit board or function as grounding element (paragraph 17 of the enclosed translation). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Dai in the device of Xiao to provide a flexible grounding method. 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED M SAEED/           Primary Examiner, Art Unit 2833